Citation Nr: 1205381	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-36 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hysterectomy, to include removal of the left ovary.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for endometriosis and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of her claims, the Veteran testified at a hearing at the RO in November 2010 before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing).

The issue of entitlement to service connection for the removal of the right ovary has been raised by the record in a September 2009 statement and at the November 2010 Board hearing, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

In this decision, for reasons and bases that will be discussed, the Board is reopening the claim for service connection for endometriosis because there is new and material evidence; however, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding the reopened claim for further development.  Therefore, such issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The cause of the Veteran's hysterectomy, to include removal of the left ovary, cannot be clearly disassociated from military service, especially her treatment for pelvic pain, heavy menses, ovarian cysts, and endometriosis and, therefore, it is as likely as not initially manifested during her service. 

2.  In an unappealed December 1999 decision, the RO initially considered and denied the claim for service connection for endometriosis as not well grounded; although there was confirmation of treatment during service in October 1990 for endometriosis, and an October 1997 post service VA diagnosis of endometriosis, the RO determined that the inservice as well as post-service records had not established the Veteran had permanent residual or chronic disability.

3.  Evidence added to the record since the final December 1999 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for endometriosis.

	
CONCLUSIONS OF LAW

1.  By resolving all reasonable doubt in her favor, the Veteran's hysterectomy, to include removal of the left ovary, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The December 1999 rating decision that denied the Veteran's claim of entitlement to service connection for endometriosis is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2011)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for endometriosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for  hysterectomy, to include the removal of the left ovary, and reopen the Veteran's claim of entitlement to service connection for endometriosis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

I.  Entitlement to Service Connection for Hysterectomy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board observes that private medical records reflect that an abdominal hysterectomy and left salpingo-oophorectomy was performed in December 2001.  

Relevant to the element of in-service incurrence, the Veteran's service treatment records (STRs) reflect that she was treated throughout service for various gynecological problems, which included heavy and sometime painful menses.  In October 1987, the Veteran was hospitalized and treated for left quadrant pain.  The hospital summary noted that her symptoms improved and she was discharged for what was considered possible ruptured left ovarian cyst.  In April 1989, a transverse cesarean section was performed.  The hospital narrative summary also included a diagnosis of probable endometritis.  In October 1990, she was treated for severe right suprapubic pain.  An ultrasound revealed a right ovarian cyst.  A few days later she underwent diagnostic laparoscopic study which also revealed a left ovarian cyst.  Also noted during this procedure, were endometriotic implants on the posterior aspect of the uterus, fundus, and uterosacral ligaments.  These endometriotic lesions were fulgurated.  The record does not contain a separation examination.  The Veteran was discharged from military service in April 1992.  

Post-service VA treatment records dated in October 1997 show that the Veteran complained of painful intercourse.  She reported her history of endometriosis and left ovarian cyst.  The diagnostic assessment was endometritis.  

The record also contains private medical record dated between 2000 and 2008.  The Veteran underwent private annual examination in April 2000.  She complained of a right breast lump.  A transvaginal ultrasound was performed the next month, which revealed a right ovarian cyst.  The physician indicated that her right ovarian cyst may be related to her endometriosis and pain.  

In July 2000, another transvaginal ultrasound revealed that the cyst had resolved.  But the Veteran continued to complain of heavy menses.  She inquired about having a hysterectomy.  In February 2001, she was seen for right pelvic pain.  She reported that a right ovarian cyst was not noted on ultrasound 2 weeks previously.  Another transvaginal ultrasound was scheduled but the results are not shown in the record.  

In July 2001, the Veteran continued her complaints of pelvic pain.  No ovarian cysts were visualized on the transvaginal ultrasound.  It was noted that the Veteran submitted her VA records, for review.  This physician cautioned the Veteran regarding a hysterectomy, by informing her that a hysterectomy may not alleviate her pain.  It was also noted that if she still wanted to have a hysterectomy, the left ovary would also be removed if it was abnormal.  The physician, in reporting the diagnostic assessment, scheduled another formal ultrasound but indicated her problems probably stemmed from endometriosis.  The next month, she was seen but her pain had decreased, as such, she denied the scheduled ultrasound.  

In December 2001, the Veteran's complaints of right pelvic pain and heavy menstruation continued.  The initial diagnosis was endometritis.  A diagnostic laparoscopy was performed which revealed adenomyosis.  Later that month, she underwent abdominal hysterectomy, lysis of adhesions, and left salpingo-oophorectomy.  After the laboratory studies were finalized the diagnoses were histologically unremarkable cervix, secretory phase endometrium, small subserosal leiomyoma, superficial adenomyosis, fallopian tube with benign paratubal cysts, and histologically unremarkable ovary.  Ultrasound in July 2008 revealed a right ovarian cyst for which she received medical care.  

Therefore, the evidence reflects that the Veteran underwent a post-service hysterectomy with left salpingo-oophorectomy and experienced repeated gynecological complaints during service.  As such, the remaining question is whether such current disorder is related to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this regard, a VA examination was conducted in November 2008.  The examiner noted the Veteran's medical history and concluded that the Veteran's hysterectomy was unrelated to her in-service gynecological treatment.  He also questioned the in-service diagnosis of endometriosis.  Specifically, the examiner doubted that the white implants that were fulgurated during the laparoscopy in 1990 were actually endometriosis, pointing to the fact that endometriosis was not confirmed when the left ovary was removed years later.  The examiner added that the functional cysts that the Veteran has had were benign and not pathological in nature.  Therefore, they did not cause any residual disease and were not the source of the surgery she had in 2001.  Further, the superficial adenomyosis that was diagnosed at the time of the hysterectomy could be the result of the C-section and the surgical procedures used to excise the myometrium.  

There appears to be different opinions regarding the source of the Veteran's variously diagnosed gynecological disorders.  The VA examiner doubts the diagnosis of endometriosis as well as its relationship to her hysterectomy.  In contrast, the Veteran's private physician on more than one occasion related her pain and cysts to endometriosis.  Furthermore, after reviewing the Veteran's VA records, a hysterectomy and left salpingo-oophorectomy were performed in order to alleviate her symptoms that are similar to those reported during service.  Additionally, subsequent to the surgical procedure, it does not appear that the opinion regarding its relationship to her past gynecological problems was altered.  The medical opinions of record are all considered competent as they were provided by doctors or those possessing the necessary medical competence, education, training, qualifications or experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating that, where this is not called into question, VA need not affirmatively establish an examiner's competency).  

As such, in this case, the Board finds that the medical evidence of record is in relative equipoise as to the matter of whether the Veteran's hysterectomy, to include the removal of the left ovary, is related to her in-service gynecological problems.  Moreover, the Veteran and her spouse testified competently and credibly to a continuity of gynecological symptoms since service.  Therefore, resolving all reasonable doubt in her favor, the Board finds that the Veteran's hysterectomy, to include removal of the left ovary, is as likely as not related to her in-service gynecological complaints and treatment.  Accordingly, service connection for residuals of hysterectomy, to include removal of the left ovary, is warranted.  

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for Endometriosis

Endometritis is defined as "inflammation of the endometrium," see Dorland's Illustrated Medical Dictionary 554 (27th ed. 1988), whereas endometriosis is defined as a condition in which tissue more or less perfectly resembling the uterine mucous membrane (the endometrium) and containing typical endometrial granular and stromal elements occurs aberrantly in various locations in the pelvic cavity; called also adenomyosis externa and endometriosis externa.

The Veteran ultimately is trying to establish her entitlement to service connection for endometriosis.  Since, however, this claim has been previously considered and denied in December 1999, and she did not appeal that earlier decision, the Board has to initially determine whether there is new and material evidence to reopen this claim because that prior decision is final and binding on her based on the medical and other evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).

If the Board determines there is no new and material evidence, this is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claims is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

As noted above, in general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Turning now to the facts and procedural history of this particular case at hand, the RO initially considered and denied this claim in December 1999.  In reviewing the evidence that was before the RO at that time, as noted above, laparoscopy was performed in October 1990, at which time it was noted that endometriotic implants were fulgurated from the posterior aspect of the uterus, fundus, and uterosacral ligaments.  

The record also included post service VA treatment records that date between 1995 and 1999.  Among these records is an October 1997 entry which shows that the Veteran complained of painful intercourse.  She reported her history of endometriosis and left ovarian cyst.  The diagnostic assessment was endometritis.  Despite this assessment, the RO in the December 1999 rating action found the claim was not well grounded, indicating that the inservice endometriosis did not result in a permanent and chronic disability.  Although not a specified basis for the denial, there also was no medical nexus evidence etiologically linking endometriosis to her military service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In December 1999, the Veteran was advised of the decision and her appellate rights.  However, no further communication was received from the Veteran pertaining to such claim until June 2008 when she filed her claim to reopen.  Therefore, the August 2006 rating decision is final. 38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1991) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for endometriosis was received prior to the expiration of the appeal period stemming from the December 1999 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed her application to reopen her claim of entitlement to service connection for endometriosis in June 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

In connection with the Veteran's application to reopen her claim, the VA has received written statements, as well as private and VA clinical and examination reports.  She also has testified at a hearing before the Board.

In regard to her written statements and oral hearing testimony, the Veteran has continued to argue that she has endometriosis attributable to her military service.  More importantly, she has indicated that her right ovary has been removed.  Also received is a May 2000 private medical report, which shows a diagnostic assessment of right ovarian cyst.  In reporting this assessment, this physician indicated that this cyst may be related to her endometriosis and pain.  This statement by the Veteran as well as the medical report is new as they were not before the RO in December 1999, at the time of the prior final decision.  Moreover, they are material in that this physician's statement raises the possibility that the Veteran's had endometriosis during service that ultimately affected her right ovary and led to its removal.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Therefore, the Board finds that the Veteran's statement along with the May 2000 private medical report are new and material to her claim.  Specifically, the Board finds that such new evidence warrants a VA examination in order to determine if the Veteran has a current disorder (other than hysterectomy), that may have been a result of her in-service complaints.  See Shade, supra.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.  As such, the Veteran's claim of entitlement to service connection for endometriosis is reopened.  


ORDER

Service connection for hysterectomy, to include removal of the left ovary, is granted.  

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for endometriosis is granted.

REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the Veteran's claim for service connection for endometriosis on the underlying merits.  

The evidence in the file shows the Veteran has received numerous relevant diagnoses of endometriosis during service and subsequent to service discharge.  However, as noted above, there appears to be some disagreement whether she actually had/has endometriosis.  Physicians have at least taken this history into account when treating her for various gynecological problems.  In fact, her private physician implicates her endometriosis to her right ovarian cyst and pain she was experiencing in May 2000.  Therefore, to try and reconcile these various diagnoses of record, the Board finds examination is needed.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Moreover, while the Veteran has reported that the right ovary has been removed the records associated with that treatment is not contained in the claims file.  Therefore, the RO should attempt to obtain these records, and any other outstanding records relevant to her current claim.  

Accordingly, her claim is REMANDED for the following additional development and consideration: 

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated her for her gynecological disorders, regardless of the specific diagnosis.  These records should include, but are not limited to, those concerning her right ovary removal.

Obtain these additional medical treatment records (those not already in the file).  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R.  § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  After obtaining these records, schedule a VA compensation examination in order to determine the current nature and etiology of her alleged endometriosis.  The examiner should attempt to reconcile the differences of opinion as to whether the Veteran had or currently has endometriosis or any residuals thereof.  If endometriosis is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to her military service, to include her in-service gynecological complaints and treatment.

In offering any opinion, the examiner must consider all of the evidence of record, to include the lay statements of record regarding the incurrence of the Veteran's endometriosis and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


